Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pauly on 9/28/2021.
The application has been amended as follows: 
In the claims:
Rewrite Claim 1 as follows:
1.         (Currently Amended) A drive arrangement for a pivoting closure element of a motor vehicle, the drive arrangement comprising: an electrical motor vehicle on-board power system, wherein the motor vehicle on-board power system is assigned an on-board-power-system-side coupling arrangement,
the drive arrangement further comprising an electric drive for motorized adjustment of the pivoting closure element coupled by a rotary joint to a motor vehicle bodywork, wherein the drive is assigned a drive-side coupling arrangement which is separate from the on-board-power- system-side coupling arrangement of the motor vehicle on-board power system and by which the drive is configured to be actuated electrically,

wherein the cableless transmission path is generated in multiple angular positions of the pivoting flap, the multiple angular positions comprising substantially an entire movement range of the pivoting flap;
wherein energy for the energy supply of the drive is transmitted via the cableless transmission path, and
wherein the cableless transmission path comprises an inductive energy transmission, and the drive-side coupling arrangement has an inductive energy transmission arrangement which interacts with an inductive energy transmission arrangement of the on-board-power-system-side coupling arrangement, or 
wherein the cableless transmission path comprises a capacitive energy transmission, and the drive-side coupling arrangement has a capacitive energy transmission arrangement which interacts with a capacitive energy transmission arrangement of the on-board-power-system-side coupling arrangement.
Allowable Subject Matter
	Claims 1, 4-7 and 12-21

The following is an examiner’s statement of reasons for allowance.
Claims 1 and 21:  In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein energy for the energy supply of the drive is transmitted via the cableless transmission path, andwherein the cableless transmission path comprises an inductive energy transmission, and the drive-side coupling arrangement has an inductive energy transmission arrangement which interacts with an inductive energy transmission arrangement of the on-board-power-system-side coupling arrangement, or,wherein the cableless transmission path comprises a capacitive energy transmission, and the drive-side coupling arrangement has a capacitive energy transmission arrangement which interacts with a capacitive energy transmission arrangement of the on-board-power-system-side coupling arrangement.
The prior art made of record in form 892 and 1449, discloses a method for controlling a motorized flap, wherein the flap arrangement comprises a flap which may be a pivotable flap, a drive arrangement associated with the flap and a control arrangement associated with the drive arrangement, wherein the deflection of the flap is limited in at least one first direction of movement, by a mechanical end stop on the motor vehicle side, wherein the motorized flap movement in the first direction of movement is limited by means of the control arrangement by an end stop provided by control technology, in order to prevent the flap from running in a motorized manner in the first direction of movement into the mechanical end stop.
The prior art made of record in form 892 and 1449, discloses a method for controlling a motorized flap, wherein the flap arrangement comprises a flap which may be a pivotable flap, a drive arrangement associated with the flap and a control arrangement associated with the drive arrangement, wherein the deflection of the flap is limited in at least one first direction of movement, by a mechanical end stop on the motor vehicle side, wherein the motorized flap movement in the first direction of movement is limited by means of the control arrangement by 
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846